DETAILED ACTION
          Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Applicant originally submitted Claims 1-10 in the application. In the previous response, the Applicant amended Claims 1-2. I the present response, the Applicant amended Claim 1. Accordingly, Claims 1-10 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/05/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) has been fully considered, but are moot in view of a new grounds of rejection set forth below, necessitated by Applicant amendment to claim 1.
Claim Objections
Claim 1 is objected to because of the following unintelligible content informalities: 
● In Claim 1, Line , “chip disposing” should be changed to read - - chip 
disposing area - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5, 8 and 10 rejected under 35 U.S.C. § 103 as being unpatentable over Nair et al (US 2019/0051615) in view of Eid et al (2019/0323785). 
Regarding Claim 1, Nair (in Fig 4) discloses an electronic apparatus (400) having noise suppression mechanism (¶ 65, II. 1-4), comprising: 
a circuit board (415); 
a wireless communication circuit (465), (¶ 67, II. 1-4) disposed on a chip disposing area of the circuit board (415) and configured to perform wireless communication within a wireless signal frequency range (¶ 67, II. 1-4); 
a digital signal generation circuit (410), (¶ 65, II. 1-4) disposed on the chip disposing area (Fig 4) of the circuit board (415) and configured to generate a digital signal (harmonic frequency, ¶ 67, II. 4-7, ¶ 69, II. 5-10) that is transmitted through at least one transmission path (signal path from 410 to 465 during transmit and receive) within the chip disposing area (Fig 4); 
a metal shield (405), (¶ 67, II. 7-17) coupled to the circuit board (415) to cover the chip disposing area (Fig 4), wherein the digital signal generation circuit (410) and the wireless communication circuit (465) are both located in the space (space in between 405/415), (Fig 4), wherein at least one grounding metal pillar (420) disposed on the chip disposing area of the circuit board (415), (Fig 4) wherein the at least one grounding metal pillar (420) extends for contacting the metal shield (405) and is configured to increase a resonant frequency of the metal shield (405) such that a noise value related to a noise of the digital signal coupled with the metal shield is smaller than an interference threshold value of the wireless communication system (¶ 67, 1-7, ¶ 68, II. 6-9, ¶ 69, II. 5-13), (attaching ground pillar 420 to shield 405 increase resonance frequency of shield 405 to the extent necessary to ensure electromagnetic radiation and harmonic frequencies emanating from 410 would be below an acceptable threshold value of 465).
However Nair does disclose wherein the metal shield comprises a top portion and a side portion, the side portion is located between the top portion and the circuit board, the top portion and the side portion of the metal shield and the chip disposing form a space, and the side portion of the metal shield surrounds the digital signal generation circuit and the wireless communication circuit.
Instead Eid (In Fig 1) teaches wherein the metal shield (140), (¶ 40, II. 1-9) comprises a top portion (160) and a side portion (162), the side portion is located between the top portion (160) and the circuit board (120), the top portion (160) and the side portion (162) of the metal shield (140) and the chip disposing (122) form a space (space between 140 and 120), and the side portion (162) of the metal shield (140) surrounds the digital signal generation circuit (110) and the wireless communication circuit (110), (¶ 35, II. 5-16), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Nair with Eid the metal shield comprising a top portion and a side portion with side portion being located between the top portion and the circuit board and the top portion and the side portion of the metal shield and the chip disposing area forming a space and the side portion on the metal shield surrounding the digital signal generation circuit and the wireless communication circuit to benefit from restricting and hampering thermal cross talk between different integrated circuits within the semiconductor package, which may otherwise lead to the integrated circuit device failure or damage due to excessive heat (Eid, ¶ 2, II. 18-25).
Regarding Claim 2, Nair in view of Eid discloses the limitations of Claim 1, however Nair (In Fig 4) further discloses wherein the wireless communication circuit (465), (¶ 67, II. 1-4) is a radio frequency communication circuit (¶ 67, II. 1-4), and the wireless signal frequency range is a radio frequency range (RF range), (¶ 67, II. 1-4).
Regarding Claim 5, Nair in view of Eid discloses the limitations of Claim 1, however Nair (In Fig 4) further discloses wherein the grounding metal pillar (420) is disposed to be grounded through a grounding path (path connecting 420 to ground plane, ¶ 67, II. 7-17) of the circuit board (415).
Regarding Claim 8, Nair in view of Eid discloses the limitations of Claim 1, however Nair (In Fig 4) further discloses wherein the digital signal (signal path from 410 to 465 during transmit and receive) is a clock signal or a data signal (¶ 66, II. 1-7) (transmit/receive signals between 410/465 through 415).
Regarding Claim 10, Nair in view of Eid discloses the limitations of Claim 1, however Nair further discloses wherein the metal shield (405) provides an electromagnetic interference prevention (¶ 67, II. 7-17) and a heat-dissipating mechanism (¶ 66, II. 11-13).
Claims 3-4, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Eid and further in view of Ajioka et al (US 2004/0233644).
Regarding Claim 3, Nair in view of Eid discloses the limitations of claim 1, however Nair as modified does not disclose wherein the grounding metal pillar is disposed in a central region of the chip disposing area.
	Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5, ¶ 18, II. 3-6) is disposed in a central region of the chip disposing area (top surface of 11), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Nair with Eid and further with Ajioka with grounding metal pillar disposed in central region of the chip disposing area to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Regarding Claim 4, Nair in view of Eid discloses the limitations of claim 1, however Nair as modified does not disclose wherein the grounding metal pillar is disposed to penetrate through the metal shield.
Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5, ¶ 18, II. 3-6) is disposed to penetrate through the metal shield (15, ¶ 20, II. 6-7), (Fig 1).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Nair with Eid and further with Ajioka with grounding metal pillar disposed to penetrate through the metal shield to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Regarding Claim 6, Nair in view of Eid discloses the limitations of claim 1, however where Nair (In Fig 4) further discloses wherein the grounding metal pillar (420) grounded through a ground board (ground plane, ¶ 67, II. 7-17), however Nair as modified does not disclose wherein the grounding metal pillar is disposed to penetrate through the metal shield and is grounded through a ground board.
Instead Ajioka (In Fig 1) teaches wherein the grounding metal pillar (11b, ¶ 21, II. 1-3, ¶ 22, 1-5) is disposed to penetrate through the metal shield (15, ¶ 20, II. 6-7) and is grounded through a ground board (11), (¶ 22, II. 1-5, ¶ 18, II. 3-6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Nair with Eid and further with Ajioka with grounding metal pillar to disposed to penetrate through the metal shield and grounded through a ground board to benefit from partitioning the chip disposing area to plurality of equal sub-areas forming multiple cavities providing electromagnetic shieling for different type of circuits within the cavities in all directions (Ajioka, ¶ 19, II. 1-4, ¶ 21, II. 1-3).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Eid and further in view of Lin (US 2019/0115305).
Regarding Claim 7, Nair in view of Eid discloses the limitations of claim 1, however Nair as modified does not disclose wherein the grounding metal pillar is disposed to move the resonant frequency of the metal shield to a valley point of a waveform of an energy spectrum of the digital signal. 
Instead Lin (In Figs 1A-1H) teaches wherein the grounding metal pillar (13, ¶ 34, II. 6-13) is disposed to move the resonant frequency of the metal shield (14) to a valley point of a waveform of an energy spectrum of the digital signal (Fig 1H), (naturally as illustrated In Fig 1H, simulation L5 corresponding to embodiment of single wall 13, illustrates a valley point of a waveform created due to shift in peak self-resonance of an energy spectrum of the digital signal).  
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Nair with Eid and further with Lin with grounding metal pillar disposed to move the resonant frequency of the metal shield to a valley point of a waveform of an energy spectrum of the digital signal to benefit from reducing EMI noise emission by separating different component types so electromagnetic radiation from the neighboring semiconductor device does not adversely affect the operation the other neighboring semiconductor(Lin, ¶ 2, II. 8-13 and II. 19-21).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Eid and further in view of Lin et al (US 2018/0033736 “Liao”).
Regarding Claim 9, Nair in view of Eid discloses the limitations of claim 8, however Nair as modified does not disclose wherein a valley point of a waveform of an energy spectrum of the digital signal corresponds to a location of an integer times of a clock signal.
Instead Liao (In Figs 1-3C) disclose wherein a valley point (valley point as shown in Fig 3C) of a waveform of an energy spectrum of the digital signal corresponds to a location of an integer times of a clock signal (¶ 51, II. 1-8).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Nair with Eid and further with Liao with a valley point of a waveform energy of the digital signal corresponding to a location of an inter times of a clock signal to benefit from reducing a level of emissions that can pass through the casing and adversely affect semiconductor device (Liao, ¶ 3, II. 1-15). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835